Citation Nr: 1638414	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUES

1.  Whether a timely claim was filed for entitlement to reimbursement or payment for the cost of private medical services and transportation provided by Health Care District of Palm Beach County on April 27, 2009.

2.  Entitlement to reimbursement or payment for the cost of private medical services and transportation provided by Health Care District of Palm Beach County on April 27, 2009.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.  He passed away in February 2011.  The appellant is the Health Care District of Palm Beach County.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination issued by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.  In this determination, the VAMC disapproved the appellant's claim for reimbursement or payment for the cost of private medical services and transportation, including air transportation, provided to the Veteran by the appellant.  

The basis of the March 2011 adverse determination was that the appellant did not file a timely claim for payment or reimbursement for the medical expenses that were incurred on April 27, 2009.  Thus, in light of the favorable decision below with respect to the timeliness of the claim, as well as the need to remand the underlying merits of the appeal to ensure due process requirements, the issue has been bifurcated as is reflected on the title page of this decision.  

The appellant was scheduled to testify at a Board video conference hearing in August 2016 pursuant to the appellant's request for such a hearing; however, the appellant did not report to the hearing as scheduled.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems as well as the Veteran's paper claims file.

The underlying issue of entitlement to reimbursement or payment for the cost of private medical services and transportation provided by Health Care District of Palm Beach County on April 27, 2009, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received transportation and medical treatment from Health Care District of Palm Beach County on April 27, 2009; the medical treatment was not previously authorized by VA. 

2.  In February 2011, VA received a claim for payment or reimbursement for the unauthorized transportation cost and medical treatment provided to the Veteran on April 27, 2009. 

3.  The treatment provided to the Veteran was after July 19, 2001, and more than 90 days prior to May 21, 2012, and the claim for payment/reimbursement was filed by the appellant prior to May 21, 2013.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized transportation and medical treatment provided by the appellant to the Veteran on April 27, 2009, pursuant to 38 U.S.C.A. § 1725 was timely filed.  38 U.S.C.A. § 1725 (West 2014), 38 C.F.R. § 17.1004 (f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA Medical Center in West Palm Beach, Florida, relied on the provisions of 38 C.F.R. § 17.1004 (d) to deny the above claim as untimely.  This provision states:  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004 (d). 

However, the Secretary amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012).  Significantly, 38 C.F.R. § 17.1004 (f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004 (f) (2015).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

In this case, the Veteran received unauthorized medical transportation and treatment from Health Care District of Palm Beach County on April 27, 2009.  This is after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, the claim for payment or reimbursement of these unauthorized medical expenses was filed in February 2011, and this date is not later than one year after May 21, 2012.  Thus, because this claim fits the broad criteria identified under 38 C.F.R. § 17.1004 (f), the claim must be considered timely for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725. 

To this extent only, the appeal is granted.  The merits of this claim, however, will be addressed in the REMAND section below.


ORDER

The claim for entitlement to payment under 38 U.S.C.A. § 1725  for medical expenses and air transportation services provided by Health Care District of Palm Beach County incurred on April 27, 2009, was timely filed.


REMAND

Inasmuch as the appellant's claim for payment or reimbursement was denied below on the basis of not being timely filed, the merits of the underlying claim was not properly addressed.  Therefore, a remand is required to complete any additional development deemed necessary and to adjudicate the merits of the underlying claim in the first instance.

Accordingly, the case is REMANDED for the following action:

After completing any additional development deemed necessary, readjudicate the issue of entitlement to payment of, or reimbursement by VA for, medical expenses incurred as a result of private transportation and treatment rendered by Health Care District of Palm Beach County on April 27, 2009. 

If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


